 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   JAMES M. HERNDON,
                                                         Case No.: 2:19-cv-00018-GMN-NJK
 9          Plaintiff(s),
                                                                        Order
10   v.
11   CITY OF HENDERSON, et al.,
12          Defendant(s).
13         The settlement conference is hereby RESET for 1:00 p.m. on July 19, 2021. To the extent
14 either side would like to submit a supplemental settlement statement, it must be submitted to the
15 undersigned’s box in the Clerk’s Office, by noon on July 12, 2021.
16         IT IS SO ORDERED.
17         Dated: May 12, 2021
18                                                             ______________________________
                                                               Nancy J. Koppe
19                                                             United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
